United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-1086
                       ___________________________

                           United States of America

                                     Plaintiff - Appellee

                                       v.

                             Darnell McConnell, II

                                  Defendant - Appellant
                                ____________

                    Appeal from United States District Court
                   for the Southern District of Iowa - Eastern
                                 ____________

                        Submitted: December 13, 2021
                           Filed: March 14, 2022
                               [Unpublished]
                               ____________

Before SMITH, Chief Judge, GRUENDER and KOBES, Circuit Judges.
                              ____________

PER CURIAM.

       Darnell McConnell II pleaded guilty to being a felon in possession of a
firearm, 18 U.S.C. § 922(g)(1).        He has a prior Illinois conviction for
manufacture/delivery of a controlled substance (cocaine), 720 ILCS 570/401(d).
The PSR recommended a base offense level enhancement under U.S.S.G. § 2K2.1(a)
for the prior felony controlled substance conviction. McConnell argued that his
Illinois conviction was not a controlled substance offense. The district court1
overruled the objection and accepted the PSR’s Guidelines calculation. McConnell
appeals. We review whether a prior conviction qualifies as a controlled substance
offense under the Guidelines de novo. United States v. Williams, 926 F.3d 966, 969
(8th Cir. 2019).

       Our precedent forecloses McConnell’s argument. We recently held in United
States v. Henderson, 11 F.4th 713, 719 (8th Cir. 2021), that 720 ILCS 570/401 is a
“controlled substance offense” for the § 2K2.1(a) enhancement. We are bound by
this decision. United States v. Riza, 267 F.3d 757, 760 (8th Cir. 2001).

      The judgment of the district court is affirmed.
                     ______________________________




      1
      The Honorable John A. Jarvey, Chief Judge, United States Court for the
Southern District of Iowa.

                                       -2-